Citation Nr: 0004103	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-32 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Whether the June 3, 1997 Vocational Rehabilitation plan was 
valid, and entitled to enforcement.  



REPRESENTATION

Appellant represented by:	R. K. Foley, Jr. Attorney


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel





INTRODUCTION

The appellant had active military service from August 1985 to 
May 1988.

This appeal arises from the appellant's disagreement with 
Oregon RO's refusal to implement the Arizona RO's June 3, 
1997, IWRP (individualized written rehabilitation plan)( 
hereafter the "Phoenix Plan").

In the appellant's September 8, 1997 NOD, a hearing before 
the Board of Veterans' Appeals was requested.  In August 1998 
the appellant was notified of a scheduled hearing, and her 
attorney in October 1998 canceled the hearing and requested 
that the Board proceed on the claim.


FINDINGS OF FACT

1.  The appellant completed a vocational rehabilitation and 
education course in nursing in 1994.

2.  The appellant lost her job as a nurse in 1996; her 
service-connected psychiatric disorder was increased for 50 
percent to 70 percent by rating action in October 1996.

3.  The appellant applied for vocational rehabilitation to 
the Phoenix RO in November 1996; the Phoenix VR&C completed a 
Rehabilitation Plan for the appellant, dated June 3, 1997.

4.  The Oregon RO refused to implement the Phoenix plan, and 
requested that the appellant undergo further counseling, 
which the appellant refused.

5.  The Oregon RO did not submit any proposed revision to the 
Phoenix Plan to the VA Central Office based on difference of 
opinion.


CONCLUSION OF LAW

The June 3, 1997, Vocational Rehabilitation plan was valid 
and enforceable.  38 C.F.R. §§ 21.80-21.84, 21.414 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

  Reentrance into a rehabilitation program.

    (a) Reentrance into rehabilitation to the point of 
employability following a determination of rehabilitation.  A 
veteran who has been found rehabilitated under provisions of 
Sec. 21.283 may be provided an additional period of training 
or services only if the following conditions are met:
    (1)  The veteran has a compensable service-connected 
disability and 
either;
    (2)  Current facts, including any relevant medical 
findings, establish that the veteran's service-connected 
disability has worsened to the extent that the effects of the 
service-connected disability considered in relation to other 
facts precludes him or her from performing the duties of the 
occupation for which the veteran previously was found 
rehabilitated; or
    (3) The occupation for which the veteran previously was 
found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of the veteran's specific employment 
handicap and capabilities.  38 C.F.R. § 21.284 (1999).

  Revision of decision.

    The revision of a decision on which an action is based is 
subject to the following regulations:
    (a) Clear and unmistakable error, Sec. 3.105(a);
    (b) Difference of opinion, Sec. 3.105(b);
    (c) Character of discharge, Sec. 3.105(c);
    (d) Severance of service-connection, Sec. 3.105(d);
    (e) Reduction to less than compensable evaluation, Sec. 
3.105(e).  38 C.F.R. § 21.414 (1999).

  Finality of decisions.

    A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. 
5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except as provided in 
Sec. 3.105 of this part.  38 C.F.R. § 3.104(a) (1999).

  Revision of decisions.

    The provisions of this section apply except where an 
award was based on an act of commission or omission by the 
payee, or with his or her knowledge (Sec. 3.500(b)); there is 
a change in law or a Department of Veterans Affairs issue, or 
a change in interpretation of law or a Department of Veterans 
Affairs issue (Sec. 3.114); or the evidence establishes that 
service connection was clearly illegal.  The provisions with 
respect to the date of discontinuance of benefits are 
applicable to running awards.  Where the award has been 
suspended, and it is determined that no additional payments 
are in order, the award will be discontinued effective date 
of last payment.
    (a) Error.  Previous determinations which are final and 
binding, including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision. Except as provided in paragraphs (d) and (e) of 
this section, where an award is reduced or discontinued 
because of administrative error or error in judgment, the 
provisions of Sec. 3.500(b)(2) will apply.
    (b) Difference of opinion.  Whenever an adjudicative 
agency is of the opinion that a revision or an amendment of a 
previous decision is warranted, a difference of opinion being 
involved rather than a clear and unmistakable error, the 
proposed revision will be recommended to Central Office.  
38 C.F.R. § 3.105(a)(b) (1999).


Factual Background

A 50 percent evaluation has been in effect for the 
appellant's service-connected acquired psychiatric disorder 
since 1989.  The appellant participated in, and completed a 
VA vocational rehabilitation plan, in 1994, attaining a 
degree in nursing at Oregon Health Sciences University 
(OHSU).  In an August 1994 Special Report of Training, it was 
recorded that the appellant wanted, as a matter of record, it 
noted that "I may need to return to school.  I feel that I 
have some limitations due to my disability and may need to 
get my masters."  The appellant subsequently was employed at 
a Portland medical facility and then transferred to VA 
medical facility in Prescott, Arizona.  

A VA mental health psychiatric clinic record, dated August 
21, 1995 noted that the appellant continued to work in the 
hospital.  It was noted that work served as an escape for 
her, and she was running 8 to 10 miles, 5 days a week.  In 
September she saw herself as needing treatment for her 
psychiatric disorder. The appellant was hospitalized in a 
Phoenix hospital in January 1996, with complaints of 
increasing nightmares, and flashbacks, and suicidal thoughts.  
The diagnosis was PTSD and  bipolar disorder.  

A record dated February 27, 1996 noted that the appellant 
stated she had no memory for her hospitalization in January 
and felt she experienced a manic episode.  She was fearful of 
being terminated from her job. 

The appellant, in a statement dated February 9, 1996, 
requested reevaluation of her service-connected psychiatric 
disorder, noting that she experienced an acute episode which 
resulted in hospitalization in January 1996.  She reported 
that she was facing a professional standards board to 
determine if she was fit to continue in her chosen 
profession.  She asked that her claims folder be changed to 
Arizona.

The appellant was seen by a former treating physician April 
3, 1996 in Portland, Oregon.  It was noted that she was last 
seen in May 1995 for borderline personality disorder, and her 
other diagnoses included alcohol dependence in remission, and 
inactive anorexia nervosa.  She had returned to Portland 
abruptly from a failed nursing job at Prescott, Arizona under 
"confusing and concerning circumstances."  It was noted 
that she had been hospitalized at the Phoenix medical 
facility January 14, 1996 for alcohol abuse, SI (suicide 
impulse) and PTSD symptoms.

The appellant's representative at the time, April 29, 1996, 
noted that the appellant was in Oregon, requested that her 
claims file be retained in Phoenix, Arizona, and also 
requested that a scheduled examination in Arizona either be 
rescheduled after July1, 1996, or be scheduled in Oregon 
prior to that date.  By rating action in October 1996 the 
evaluation for the appellant's service-connected post-
traumatic stress disorder (PTSD), bipolar affective disorder 
was increased to 70 percent from January 14, 1996.  

A counseling record for the appellant, VA Form 28-1902I, 
dated October 9, 1996, in the area for medical consultant's 
opinion and recommendations, showed "infeas."  There were 
no other entries on the form.  The appellant, in November 
1996, submitted an application for vocational rehabilitation 
to the Phoenix RO.  

A personal information counseling record for the appellant, 
VA Form 28-1902, was completed January 8, 1997.  The 
appellant's disabilities were shown as PTSD, and bipolar 
disorder.  In the area for noting how the appellant felt her 
disability limited her in finding or holding a job, it was 
recorded that she was unable to work different shifts as her 
bipolar disorder required as regular work hours as possible, 
and she was unable to work graveyard or rotating shifts.  It 
was also noted that her short-term memory was somewhat 
affected, making it difficult to track and remember large 
patient load.  

On file is a Narrative Report counseling record, Part 1, 
Certification of Entitlement/Current Feasibility dated 
January 8, 1997.  It was recorded that the appellant had a 70 
percent rating and thereby met the Basic Eligibility 
requirements for consideration under Chapter 31.  She had a 
Basic Termination date of July 10, 2002, and prior Chapter 31 
training, using 34 1/2 months to earn a BS degree in nursing. 

A brief background on the appellant was provided.  It was 
noted that she was employed with the VAMC in Portland in 
September 1994, and in June 1995 transferred to VAMC in 
Prescott, Arizona.  In January 1996 while working as the 
Nursing Supervision, night shift, she experienced a number of 
"flashbacks" and inappropriate behavior.  She was taken off 
duty in January, and terminated in May 1996.  She reported 
being terminated from her employment as a registered nurse 
because of her service-connected disability.  

Under the heading Disability Conditions and Relation to 
Employment, there were multiple paragraphs discussing 
symptoms reported by the appellant, and education and 
employment.  It was recorded that feasibility for training 
was explained to the appellant, that a medical consultant had 
questioned feasibility in her case, and that the counselor's 
goal was to improve an individual's situation and not make it 
worse.  The appellant replied that he and her counselor 
discussed that possibility and he informed her that if she 
was unsuccessful in the nursing field that she could be 
considered for additional training.  The counselor responded 
that if an individual is not successful in the field, then 
additional training in the same field would not be logical.  
It was noted that she held two bachelor's degrees, had some 
work experience as a registered nurse, and as a fitness 
instructor in the Army.  

The counselor considered the appellant to be entitled to 
Chapter 31 service, and that she clearly had an impairment to 
employability due to her PTSD.  Having been terminated from 
employment due to her SCD (service connected disability) she 
had demonstrated that she had not overcome her impairment to 
employability by means of appropriate education or work 
history.  She had a serious employment handicap; however, 
feasibility for participation in the program and return to 
gainful employment was questionable to the counselor.  On the 
counseling form, it was indicated that it was to be 
determined that achievement of vocational goal was currently 
reasonably feasible.  

The appellant, in a letter to the Phoenix Vocational 
Rehabilitation and Counseling (VR&C) department, January 16, 
1997, complained about the vocational counselor, and 
requested a change.  The response, February 11, 1997, noted 
that the counselor did not deny her request for vocational 
rehabilitation, and she was assigned a new counselor.

The appellant filed an application for vocational 
rehabilitation with the Portland, Oregon, VR&C department, 
dated January 18, 1997.  A second counseling record narrative 
report, IWRP review, February 25, 1997, noted that the 
appellant reported that job duties of a Psychiatric Nurse 
were very different and tended to be a more stable work 
schedule and environment.  The counselor endorsed the 
appellant's belief that a Master's in Nursing with emphasis 
in psychiatry would enable her to control her own schedule 
and duty assignments.  It was noted that the appellant's 
husband was an attorney in practice in Oregon and maintained 
a home there.  It was indicated that she had applied to three 
schools, two in Arizona, and her undergraduate school in 
Oregon, and her first choice would be the university located 
in Oregon.  

The appellant requested private psychiatric examination for 
vocational rehabilitation purposes in March 1997.  In the 
background and history provided by the appellant, reference 
was made to an EEOC claim against the VA hospital, apparently 
in regard to her lost job as a nurse.  The examiner opined 
that the appellant was a much better than average risk to be 
able to benefit from vocational rehabilitation effort and 
that to pursue it was reasonable and in her best interest.  

The appellant, in a letter to the Phoenix VR&C, received in 
April 1997, noted thanks for the new counselor, and that she 
had been accepted into both Northern Arizona University's 
graduate program in Nursing, and to the university of 
Arizona's Graduate College, and that "beginning one of these 
programs will be the initial step in returning to a 
productive, important career."  

On file is a Rehabilitation Plan, dated June 3, 1997 from the 
Phoenix VR&C.  The anticipated beginning date was August 1, 
1997, ending December 15, 1999.  Physical and mental health 
services were to be provided by Portland VAMC, and employment 
services, from the Phoenix RO, beginning in December 1999.  
Attached were documents concerning the nursing programs at an 
Oregon school.  

The appellant in a letter to her VR&C counselor noted that 
after June 28, 1997, she would be living in Portland, Oregon, 
and her address was enclosed.

On file is a narrative report counseling record for the 
appellant, dated July 21, 1997, for continuation of Chapter 
31 eligibility and entitlement evaluation.  It was noted that 
the counseling was a continuation of the initial evaluation 
begun in Arizona.  It was noted that the counseling 
psychologist in Phoenix had called the Portland RO to gain 
information about training at OHSU, and to briefly discuss 
her case, but he did not prepare a formal transfer of the 
veteran to Portland for Chapter 31 training.  The appellant 
contacted the Portland office and requested a counseling 
appointment based on her intention of following through with 
the rehabilitation plan prepared in Phoenix.  She was advised 
that her file was being requested from Phoenix, although no 
formal transfer had been accomplished and that she would be 
set up with a counseling appointment.  Her case was assigned 
the current counselor to review her claim for benefits and 
"more specifically to determine the appropriateness of her 
request for support of continued nurse's training."  An 
initial review of the processing of the veteran's case in 
Phoenix found that no formal transfer for training was made.  
The appellant was advised of this fact and that counseling 
appointment was being arranged to continue her initial 
evaluation for Chapter 31 benefits.  The spouse's presence in 
counseling sessions was also recounted.  It was recorded that 
there was no formal transfer of the veteran's case file from 
Phoenix to Portland.  No paperwork was generated in Phoenix 
to formally transfer the plan that was written there and no 
one in the Phoenix RO presented this case in the full and 
complete fashion required by the regulations governing 
interregional transfer of Chapter 31 cases.  Therefore the 
appellant's case had been referred to the counseling 
psychologist to consider whether the IWRP prepared in Phoenix 
was to given standards of finality and of a binding nature on 
another filed station.  

It was further recorded that on consultation between the 
counseling psychologist, and the Chief of VR&C, there were 
several "clear and unmistakable errors" made in the 
development of this case in Phoenix.  First, no effort was 
made to determine the feasibility for continued employment as 
a RN (registered nurse), the program she had pursued for a 
number of years under Chapter 31 through the Portland RO.  In 
addition, a companion determination of feasibility would be 
to have identified whether there were employment 
opportunities as a RN within the limitations imposed by her 
SC (service-connected) and NSC (non-service connected) 
disabilities.  It was stated that these were required issues 
under 38 C.F.R. § 21.50, and routinely completed during 
Chapter 31 initial evaluations.  More specific to the 
appellant's case was the issue of re-entrance into a program 
of Chapter 31 benefits training following a determination of 
rehabilitation.  38 C.F.R. § 21.284 was cited, and whether 
the worsening effects of the SC disability had precluded the 
veteran from performing the duties of the occupation in which 
previously rehabilitated or whether this occupation was not 
found to be unsuitable based on the specific employment 
handicap and capabilities found in the case.  It was pointed 
out that the appellant's claims file was at the Phoenix RO 
but when counseling was conducted it was apparently never 
reviewed. 

The counseling psychologist reported that the appellant and 
her attorney/husband had been advised by the counselor that 
while her determinations of employment handicap, serious 
employment handicap and entitlement to a program of Chapter 
31 benefits in Phoenix were consistent with the facts in the 
case and concurred with by the Portland RO, the 
rehabilitation plan as it was written in Phoenix was not 
found to be a valid document and the appellant would need to 
pursue her claim for Chapter 31 benefit assistance through 
additional services within the initial evaluation process.  

The appellant, in a July 24, 1997 letter to her counseling 
psychologist, asked that her Phoenix plan be approved as a 
valid transfer, and that she be assigned another case manager 
and commence prompt funding and implementation of her plan.  
She also wrote that if this was refused, she should be 
immediately advised of her appeal rights.  She argued that 
her Phoenix plan was valid, and she had relied upon it to her 
detriment.  

A July 28, 1997 memorandum for the appellant's Oregon 
counseling psychologist, to the chief of VR&C, provided a 
brief background on the appellant, and noted that in "June 
1996" the appellant over a several day period reported to 
work intoxicated and was charged with failing to give 
medication to five patients on a particular day, as well as 
other instance of inappropriate behavior.  She was terminated 
from employment by her nursing supervisor.  A VA medical 
center board reviewed the circumstances of her firing, and 
the termination was upheld and she was barred from future 
employment with this agency.  The appellant claimed shift 
work as a registered nurse was inconsistent with her service-
connected bipolar disorder.  It was recorded that the 
appellant's file form Portland, was not available to Phoenix, 
and there was no evidence her extensive medical records were 
reviewed prior to the determination it was feasible for her 
to continue training and enter a masters nursing program at 
OHSU in Portland.  It was recorded that a review of the file 
indicated that the Phoenix RO made "clear and unmistakable 
errors" in the veteran's case in preparing an additional 
program of Chapter 31 benefit services.  No effort was made 
to review the veteran's extensive medical records, and no 
effort was made to determine whether the veteran was an 
appropriate candidate for continued employment as a 
registered nurse with Bachelor's level training.  Finally, 
the regulatory constraints that apply to re-entrance of a 
veteran into a program of Chapter 31 benefit services which 
require Chapter 31 staff to take into consideration the 
worsening of a veteran's service-connected disability and 
whether the effects have precluded the veteran from 
performing duties of the occupation now found to be 
unsuitable based on the veteran's specific employment 
handicap, were not addressed.

It was recorded that the appellant was advised following her 
initial contact with the Portland RO that she would be 
provided additional counseling appointments to continue her 
initial evaluation for Chapter 31 benefit services.  She was 
advised that it was the intent of this office to provide her 
whatever assistance was necessary to ensure her continuous 
and stable employment but that given the errors that were 
made in Phoenix, her rehabilitation plan as written in 
Arizona would not be considered binding on Portland.  

It was also noted that a review of the appellant's past and 
recent medical history indicated cause for some concern 
regarding her continued employment in nursing or in any 
patient client contact occupation.  There was recitation of 
material from her file, and it was reported that her case 
showed a need for continued initial evaluation services; 
unfortunately she had chosen to be uncooperative in the 
continued development of the case to the point where she 
might be provided appropriate services under Chapter 31. 

A July 28 1997 letter from the counseling psychologist to the 
appellant was to the effect that the evidence of record 
indicated that she did not plan to be cooperative in working 
with VA Vocational Rehabilitation staff as required under 
38 C.F.R. § 21.50(e).  The appellant was given 30 days to 
agree in writing that she would participate in completing her 
initial evaluation for Chapter 31 benefits.  

A letter from the appellant dated August 8, 1997, was to the 
effect she disagreed with the July 28, 1997 decision.  She 
again reiterated that her Phoenix plan was valid, and should 
be honored.  

The appellant's Portland counseling psychologist, in a letter 
dated August 14, 1997, informed the appellant that the 
evidence of record showed that she had failed to cooperate in 
planning a program of Chapter 31 vocational rehabilitation 
benefits, and that after missing the August 13th appointment 
her case had been closed and she was denied further benefits 
under Chapter 31 at this time.  She was advised she had 30 
days to disagree with this determination, that she could 
submit material relevant to the decision, had 60 days to 
initiate Administrative Review within VR&C, and one year to 
appeal to the Board of Veterans' Appeals.

The appellant, in her September 8, 1997 notice of 
disagreement (NOD), to the decision to refuse to honor the 
Phoenix rehabilitation plan, appointed her husband as her 
representative.  In the November 1997 substantive appeal it 
was again contended that the Phoenix rehabilitation plan was 
proper, and should be enforced.  


Analysis

The Oregon RO has never provided appropriate laws, 
regulations, or manual procedures providing authority for 
their review, and rejection of the Phoenix IWRP.
The Oregon RO has stated that there was no formal transfer of 
the appellant's file from Phoenix to Portland, and that 
counseling was required.  Reference was made to regulations 
governing interregional transfer of Chapter 31 cases, but 
nowhere in the file can the Board find recitation of such 
regulations or other authority governing file transfer.  The 
Portland RO also referred to errors made by the Phoenix RO in 
the development of the case, such as feasibility for 
continued employment as a RN, and employment opportunities as 
a RN within the limitations of her SC and NSC disabilities.  
The feasibility of the appellant's continued employment and 
employment opportunities as a RN appears to have been 
addressed in her job loss, and the counseling record in 
January 1997.  This was answered in the February 1997 
counseling report, noting development of an IWRP for a 
Masters in Nursing with emphasis in psychiatry. 

The July 1997 counseling report also noted that while the 
appellant's employment handicap, and entitlement o Chapter 31 
benefits were consistent with the facts, and concurred with 
by the Portland RO, the Phoenix Plan was not a valid 
document.  There was no detailed explanation as to why the 
Phoenix plan was not valid.  Certainly, on its face, a 
rehabilitation plan in the same vocational area where the 
appellant had apparently failed, raises questions; the 
Portland RO's failure to recognize the Phoenix plan was a 
matter of difference of opinion, and under those 
circumstances, according to the regulations, it should have 
been sent to the VA Central Office.  For whatever reason the 
Portland RO chose not to send the claim to Central Office.  
Under the circumstances, the Board can find no legally 
justifiable basis for not enforcing the June 3, 1997 
Vocational Rehabilitation plan.  

In the November 1997 SOC reasons for the decision, it was 
noted that there was clear and unmistakable error (CUE) in 
the Phoenix Plan prepared for the appellant, and that the CUE 
was justification for the Portland VR&C to require 
redevelopment of the rehabilitation plan through further 
counseling with the veteran.  However, there was no 
discussion of CUE in the SOC, or the July 28, 1997 notice, 
and the RO's mere assertion of CUE in the Phoenix 
rehabilitation plan, is not sufficient to raise CUE as it is 
a very specific and rare kind of "error."  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.   Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

As indicated, the dispositive question is not whether the 
Phoenix Plan was based on an unrealistically optimistic 
assessment of the appellant's future in nursing.  It may well 
be subject to criticism for that reason.  Revision on 
difference of opinion, however, would have been beyond the 
authority of the Portland RO.  That left only the 
determination of clear and unmistakable error as possible 
justification for failing to implement the Phoenix Plan.  The 
explanation provided by the Portland RO raised matters that 
under other circumstances might well have led to a less 
favorable determination for the appellant.  The misgivings 
articulated by that office, moreover, essentially reduce to a 
disagreement about the weight, or lack thereof, attached to 
components of the record.  That is not undebatable error.  





ORDER

As the June 3, 1997, Vocational Rehabilitation plan has not 
been shown to be invalid, it is entitled to enforcement; the 
appeal is to this extent granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



